
	
		II
		111th CONGRESS
		1st Session
		S. 1571
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 4, 2009
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for a land exchange involving
		  certain National Forest System land in the Mendocino National Forest in the
		  State of California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deafy Glade Land Exchange Act
			 .
		2.Land exchange, Mendocino National Forest,
			 California
			(a)DefinitionsIn this section:
				(1)CountyThe term County means Solano
			 County, California.
				(2)Federal landThe term Federal land means
			 the parcel of approximately 82 acres of land (including any improvements to the
			 land) that is—
					(A)in the Forest;
					(B)known as the Fouts Springs
			 Ranch; and
					(C)depicted on the map.
					(3)ForestThe term Forest means the
			 Mendocino National Forest in the State of California.
				(4)MapThe term map means the map
			 entitled Fouts Springs-Deafy Glade Federal and Non-Federal Lands
			 and dated July 17, 2008.
				(5)Non-federal landThe term non-Federal land
			 means the 4 parcels of land comprising approximately 160 acres, as depicted on
			 the map.
				(6)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(b)Land exchange requiredIf the County conveys to the Secretary all
			 right, title, and interest of the County in and to the non-Federal land, the
			 Secretary shall convey to the County all right, title, and interest of the
			 United States in and to the Federal land.
			(c)Map
				(1)AvailabilityThe map shall be on file and available for
			 public inspection in the Office of the Chief of the Forest Service.
				(2)CorrectionsWith the agreement of the County, the
			 Secretary may make technical corrections to the map and legal descriptions of
			 the land to be exchanged under this section.
				(d)Applicable
			 lawSection 206 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) shall apply to
			 the land exchange under this section.
			(e)Survey; Administrative Costs
				(1)In generalThe exact acreage and legal description of
			 the land to be exchanged under subsection (b) shall be determined by a survey
			 satisfactory to the Secretary.
				(2)CostsThe costs of the survey and any
			 administrative costs relating to the land exchange shall be paid by the
			 County.
				(f)Condition on use of conveyed
			 landAs a condition of the
			 conveyance of the Federal land to the County under subsection (b), the County
			 shall agree to continue to use the Federal land for purposes consistent with
			 the purposes described in the special use authorization for the Fouts Springs
			 Ranch in effect as of the date of enactment of this Act.
			(g)Easement authorityThe Secretary may grant an easement to
			 provide continued access to, and maintenance and use of, the facilities covered
			 by the special use authorization referred to in subsection (f) as necessary for
			 the continued operation of the Fouts Springs Ranch.
			(h)Management of acquired landThe non-Federal land acquired by the
			 Secretary under subsection (b) shall be—
				(1)added to, and administered as part of, the
			 Forest; and
				(2)managed in accordance with—
					(A)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and
					(B)the laws (including regulations) applicable
			 to the National Forest System.
					(i)Additional terms and
			 conditionsThe land exchange
			 under subsection (b) shall be subject to any additional terms and conditions
			 that the Secretary and the County may agree on.
			
